Exhibit 10.10

 

LOGO [g852887dsp_001a.jpg] 2015 Management Incentive Program

 

Purpose

The purpose of the Endurance International Group Holdings, Inc. (the “Company”)
Management Incentive Program is to share the success of the company. This
document describes guidelines and administration.

Eligibility

Eligibility is determined by role and level within the organization; generally
Director-level (SM) and above Exempt professionals. Eligible employees are
notified in writing. Employees must be hired by October 31st to be eligible for
that year’s bonus. To receive payment, an employee must be actively working for
the Company at the time payment is made and in good standing. Any Employee
eligible to participate in any other discretionary incentive plan including
without limitation a sales commission plan is ineligible.

Participation Level

Individual target bonus percentage is determined by Organization Level.

Eligible Earnings

Eligible earnings include payments made during the year of regular earnings
excluding payments for overtime, bonuses and other special or incentive
payments.

Annual Bonus Pool Determination

Bonus pool funding is dependent upon reaching Revenue growth and EBITDA targets
set by management. A minimum threshold must be achieved by the Company before
any bonus will be paid. During the first quarter of the following year, a
Company Achievement Factor is determined based upon performance results provided
by the Finance group. Adjustments to achievement may be made to neutralize the
impact of any mergers, acquisitions and unexpected activities.

Any evaluation of the attainment of the performance goals may include or exclude
any of the following events that occur during the performance year: any
reorganization or restructuring transactions; extraordinary nonrecurring items;
and significant acquisitions or divestitures.

The Company Achievement Factor is based on the Company’s performance, and is
weighted 60% on Revenue growth and 40% on EBITDA performance. EBITDA and Revenue
minimum performance threshold is set at 90%. The plan can pay out if one target
is hit but not the other. Achievement of 100% EBITDA and 100% revenue
performance will equate to 100% funding of the bonus pool.

 

LOGO [g852887dsp_001b.jpg]

Example: 92.3% Achievement g 70.7% Payout Factor



--------------------------------------------------------------------------------

Calculation Guidelines

In addition to the corporate goals set by management, the bonus calculation is
dependent upon individual performance as determined by direct manager.

 

Target bonus payment is the product of eligible earnings * target % * Company
Achievement Factor. Actual bonus payment is determined by management and will be
adjusted based on individual performance.

Rating

  

Individual Performance Multiplier

Star Performer

   100% ++

On Track

   100%

Developing Performer

   < 100%

Off Track

   0%; i.e., not bonus eligible

 

 

Example

 

Eligible Earnings:

   $ 25,000   

Target %:

     10% or $2,500   

Achievement Factor:

     70.7% or $1,768   

Individual Performance adjustment:

     110% or $1,944   

Final Bonus Payment

   $ 1,944   

Payment Timing

Payments are made via payroll following the 4th Quarter earnings release. All
payments and program funding are at Board discretion.

 

MIP

 

2